Citation Nr: 0717543	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972, to include service in the Republic of Vietnam from 
December 1969 to November 1970.  Personnel records reveal he 
was a switchboard operator.  He then went to Germany where 
personnel records show he was a radio wireman.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim for service connection for 
PTSD. 

Private and VA records dated from 2003 through 2007 reflect 
treatment for what is classified as PTSD.  

Appellant was sent a notice letter concerning PTSD stressor 
events.  He initially responded noting that he served at Cu 
Chi, Vietnam, with the 2/27th Infantry from December 1969 to 
November 1970, supporting the 25th Infantry Division.  He 
said that he lived under extremely stressful conditions.  His 
life came under threat during enemy attacks at the base.  He 
said that there were many enemy death and the U.S. soldiers 
were wounded and/or killed.  (He failed to furnish the dates 
of these incidents and did not furnish the names and 
organization of any soldiers wounded and/or killed.)  He 
furnished "Exhibit C" and "Exhibit D" which are noted to 
be parts of "BVA Decision[s]" regarding that veteran's 
military service.  For example, Exhibit C stated, for a 
veteran in that case stated that Cu Chi base was rocketed on 
numerous occasions in May 1970.  However, the veteran was 
absent without leave from May 3, through June 12, 1970.  
Exhibit D states that areas of Cu Chi were subjected to 
numerous enemy attacks during July-August 1970, and that 
these attacks resulted in casualties.  

Also of record are statements made by the veteran regarding 
inservice stressors.  For example, at the time of VA 
psychiatric examination in June 2003, the veteran indicated 
that while he was stationed in Germany, he was threatened 
with a razor, and that while he was in Vietnam, he witnessed 
dead Vietnamese bodies.  He also reported that he witnessed 
another soldier attempt suicide with a grenade.  This 
incident resulted in the soldier losing his leg.  

There is nothing currently in the record that shows the 
veteran engaged in combat.  He has not specifically alleged 
such.  Because it appears that the veteran did not engage in 
combat with the enemy, his lay statements alone are not 
enough to establish the occurrence of the alleged 
stressor(s).  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain service records or 
other credible evidence to corroborate the stressor(s).  38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.304(d), (f) (2006); Gaines v. West, 11 Vet. App. 353, 357- 
58 (1998).  The corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  
However, corroborating evidence cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

Another attempt should be made by the RO to ask the veteran 
to provide a comprehensive statement regarding his alleged 
stressor incidents, including, if possible, information from 
the veteran as to whether his unit actually participated in 
the attacks at Cu Chi and whether he was an active 
participant.  He has not stated that he was involved in these 
attacks personally, just that they occurred.  Details as to 
the personal attack in Germany have not been provided.  For 
example, the veteran failed to indicate if the incident was 
reported, and, if so, which organization that investigated 
it.  The veteran should also be asked to provide a 
comprehensive statement as to the identity of the soldier who 
attempted suicide in this presence, as well as the 
approximate time and place of that incident.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The record includes a VA memorandum dated in December 2006 
which reflects that the information required to verify the 
stressful events described by the veteran were insufficient 
to send to the Center for Unit Records Research (CURR).  It 
would seem possible, however, to ascertain whether there were 
attacks on the base in May to June and July to August 1970, 
and to ascertain whether appellant's unit was at the Cu Chi 
base at that time.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again attempt to 
corroborate the veteran's alleged 
stressful events in service.  The 
veteran or his representative should be 
invited to complete the standard PTSD 
questionnaire with as much specific 
detail as possible.  If the veteran 
provides such information, the RO 
should request the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) (formerly the CURR) or other 
appropriate authority to verify the 
veteran's alleged inservice stressors, 
in particular whether his unit in 
Vietnam was under mortar or rocket 
attack for the time period the veteran 
or his representative will identify.  
They are instructed that searches are 
made in at most 2 month intervals, so 
the appellant must specify the time and 
the location within 2 month intervals.  
Specifically, an attempt to ascertain 
if appellant's unit was at Cu Chi, from 
May to June and from July and August 
1970, and if so, whether there were 
attacks on the base, as reported in the 
two partial Board decisions on file.  
He should also provide additional 
evidence concerning the reported attack 
in Germany.  Specifically, it should be 
indicated whether there was 
investigation of the matter, and if so, 
by what organization.  Additional 
details available to the appellant 
should be reported as possible.  
Attempts made to obtain verification or 
other evidence should be reported in 
detail. 

2.  If any of the claimed stressors 
described above in the body of this 
decision is verified, then the RO 
should schedule the veteran for another 
VA psychiatric examination.  The 
examiner should review the claims 
folder, including a copy of this remand 
in conjunction with the examination, 
and should acknowledge such review.  
The examiner should report all current 
diagnoses and should express opinions 
as to 1) whether it is at least as 
likely as not (50 percent probability 
or more) that any diagnosed disability, 
including PTSD, had its onset in 
service, and 2) whether the diagnosed 
disability, including PTSD, is related 
to a stressor which has been actually 
verified.  If the examiner finds that 
the veteran does not meet the criteria 
for the diagnosis of PTSD, the examiner 
should explain the reasons for this 
conclusion.  The examiner also should 
provide a rationale for any other 
opinions provided in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Thereafter, the RO should 
readjudicate on a de novo basis the 
veteran's claim of service connection 
for PTSD.  If the benefits sought on 
appeal remain denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, and a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



